Citation Nr: 1449223	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection an acquired psychiatric disorder, to include depression, anxiety disorder, and/or post-traumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for a chronic respiratory disability, to include pulmonary emphysema and/or chronic obstructive pulmonary disease (COPD), and include as secondary to a psychiatric disorder.
 
3.  Entitlement to service connection for residuals of a low back disability, to include as secondary to a psychiatric disorder.

 4.  Entitlement to service connection for residuals of a cerebral concussion or traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a November 2011 decision, the Board reopened the issues of entitlement to service connection for pulmonary emphysema, residuals of a cerebral concussion, sinusitis, low back disability, and acquired psychiatric disability.  The Board subsequently remanded for additional development in December 2013.

The Veteran's claim for entitlement to service connection for sinusitis was granted by an August 2014 rating decision.  Thus, this claim is no longer under appeal and the Board does not have jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Acquired Psychiatric Disability

The Veteran was not found to have a psychiatric disorder on examination for entrance onto either period of active duty, and the presumption of soundness applies.  It can only be rebutted by evidence establishing that the disease or injury clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111, 1137 (2002); 38 C.F.R. § 3.304 (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.

Regulations provide that VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2014).

At her enlistment examination, the Veteran denied "nervous trouble of any sort."  In an August 1976 medical history record, the Veteran reported nervous trouble, the examiner noted nervous trouble due to job situation.  In a January 1979 service treatment record, the Veteran reported "nerves" and having problems at her job.  She reported tension affecting her work.  However, at her separation examination in April 1980, the Veteran denied "nervous trouble of any sort."  Post-service VA and private treatment records include multiple diagnoses including PTSD, bi-polar disorder, personality disorder, and depression.  

The Veteran filed a claim of service connection for a psychiatric disability approximately two weeks after separating from service.

Psychiatric records from the mid-1990s indicate that the Veteran had been married many times and had been subjected to physical and sexual abuse by her ex-husbands.  More specifically, a March 1995 psychiatric evaluation indicated that the Veteran had been subject to neglect, physical and sexual abuse as a child.  She further indicated that she felt her psychiatric problems began two years before when she had been beaten so badly by her ex-husband that she was blind for three days.

In a July 2005 VA treatment note, the Veteran indicated that she was raped two times in the military; once after a date and once at gunpoint.

The Veteran underwent a January 2012 VA examination which included a diagnosis of PTSD with a primary stressor of a pre-service sexual assault.  The examiner noted that she also had a diagnosis of dysthymia secondary to her personality traits.  However, the examiner did not give an opinion as to whether the Veteran's PTSD manifested prior to service, and, if so, whether it was aggravated by her active service.  

In the previous remand, the Board found that an additional VA opinion concerning service connection under a theory of aggravation was warranted, preferably authored by the January 2012 VA examiner.  The AMC obtained a VA psychiatric opinion in March 2014.  Apparently, the prior examiner was not available as the author of the 2012 VA examination did not provide the opinion.  The March 2014 examiner provided three different opinions, each one directly contradicting the other with no indication as to how her opinions changed drastically while reviewing the same evidence of record.  Additionally, the prior remand provided the wrong standard of evidence necessary to establish aggravation of a pre-existing condition.  

The Board finds that the Veteran should be afforded a VA psychiatric examination, with a different examiner than the March 2014 examiner, and new opinions should be obtained.

Additionally, a review of the record fails to show that the Veteran was properly advised that evidence from sources other than her service records may constitute credible supporting evidence of her personal assault stressor.  Pursuant to the VCAA, the Board observes that the Veteran and his representative should be sent a letter that advises them as required by 38 C.F.R. § 3.304(f)(3) and allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The Veteran should additionally be asked to submit details of the two alleged in-service sexual assaults.

If sufficient information is provided to permit verification, the AOJ should then attempt to verify the Veteran's claimed stressor through official sources.  

Traumatic Brain Injury

The Veteran asserts she has cognitive deficits due to an in-service concussion.  The Veteran first claimed for entitlement to service connection for an in-service head injury approximately two weeks after separating from service.

The Veteran was afforded a VA examination in January 2012.  The VA examiner determined that the concussion in-service was likely mild and did not have any chronic affects.  Likewise, during a May 2009 VA polytrauma support clinic evaluation, the psychiatrist found it is not likely that her current presentation is significantly influenced by a traumatic brain injury decades ago other than that a history of TBI may predispose toward developing dementia later in life.  However, an August 2008 treatment record with subsequent addendum indicates that a physician suspected that the Veteran had pseudodementia since the Veteran's symptoms have been present since 1977.  This opinion suggests that the Veteran's disability has been persistent since her in-service concussion. 

The prior remand requested a VA examination to consider if she has residuals from her in-service concussion, described as a TBI.  The remand called for an examination by a neurologist and the physician conducting the examiner was a DO, Doctor of Osteopathic Medicine.  Thus, the Board finds an additional VA examination is necessary.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Back Disability

The Veteran first claimed for entitlement to service connection for a back disability approximately two weeks after separating from service.

The Board initially observes that because the Veteran was not found to have a back disorder on examination for entrance to active duty, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the disease or injury clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111, 1137 (2002); 38 C.F.R. § 3.304 (2014).

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

The January 2012 examiner indicated that the Veteran's degenerative spine disease is not related to service and as a rationale indicated that the Veteran had onset of back pain after service and that she had no acute trauma resulting in back pain in-service.  However, the Veteran complained of back pain multiple times in-service, was diagnosed with a spinal anomaly with spina bifida occulta by objective evidence in October 1975 and fell off of a chair while screwing in a light bulb (resulting in complaints of back pain) in November 1976.  The examiner did not mention these service treatment records in her examination report.

Additionally, neither the January 2012 VA examination report nor any of the other evidence of record addressed whether the Veteran's spina bifida occulta is a disease or defect.  Nor is there a probative medical opinion based on the evidence of record concerning relationship to service or aggravation during active service.  Thus, the Veteran must be afforded a VA examination on remand as the previous examiner's rationale was not consistent with the evidence of record.

Respiratory Disability

The Veteran contends that she has a respiratory disorder secondary to her acquired psychiatric disorder.  This claim is inextricably intertwined with the Veteran's pending claim for service connection for an acquired psychiatric disorder as the resolution of that claim might have bearing upon the claims claimed as secondary to acquired psychiatric disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA medical records not already associated with the claims file.

2.  Provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3) with regard to the claim for service connection for PTSD based on personal assault and an appropriate opportunity to respond.  This notice must include a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.

3.  Ask the Veteran for any further details concerning the alleged in-service sexual abuse, including the names of anyone involved in the alleged incidents, the dates during which the harassment occurred, whether any complaints were filed, and whether any disciplinary action was taken.  

4.  If sufficient information is provided, attempt to verify, through official sources the stressor(s) reported by the Veteran.

5.  Thereafter, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

For any psychiatric disability other than PTSD diagnosed since October 2004 (the date of the current claim) the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  The examiner should specify:

(1) If any current psychiatric disability (other than a personality disorder) clearly and unmistakably pre-existed service?

(2) If the current psychiatric disability pre-existed service, was the underlying psychiatric disorder (other than a personality disorder) permanently worsened in severity during her service beyond the normal progress of the condition, or instead does the evidence clearly and unmistakably rule out such aggravation?  

6.  The Veteran should be scheduled for a VA examination by a physician to determine the nature and etiology of all currently present back disorders.  The claims file must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Following review of the claims file and examination of the Veteran, the examiner should state whether the spina bifida occulta of the Veteran's spine is a congenital defect or due to a disease or injury.  With respect to each acquired disorder found to be present, the examiner should answer the following questions:

(1)  Is there a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?  

(2)  With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity during or as a result of service?

(3) With respect to any currently present disorder which the examiner believes was not present prior to military service, is there a 50 percent or better probability that the disorder had its clinical onset in service or is otherwise related to active duty?

The supporting rationale for all opinions expressed must also be provided.

7.  The Veteran should be afforded an examination by a VA neurologist.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) there are any identifiable residuals of cerebral concussion present during the period of this claim that were either caused, in whole or in part, by or aggravated by the documented in-service cerebral concussion.  The examiner is asked to specifically address the comments made by the May 2009 VA provider and the June 2012 VA examiner. 

8.  If service connection for an acquired psychiatric disorder is established, the AMC should attempt to obtain an additional opinion as to whether the Veteran's back and/or respiratory disorders are caused or aggravated by her psychiatric disorder.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

9.  The RO or the AMC should then re-adjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



